Jesse Witherspoon, on 20 February, 1838, executed a conveyance to the defendants of all his property upon certain trusts for the payment of his creditors and the indemnity of his sureties, and some time thereafter died insolvent. The plaintiffs, who are of the number of the creditors and sureties to be provided for by the conveyance, have filed this bill against the trustees, alleging that the other claimants under the deed have either been satisfied by the defendants or have compromised with them, and that the trustees have sold enough of property and collected enough of the debts assigned them, or might have sold and collected enough, to discharge all the demands upon the trust funds, and demand an account            (546) from the defendants and the payment of what shall be thereon found due. The defendants have answered the bill. In the first part of their answer they set up, as a conclusive defense to the bill, that they have stated an account with the plaintiffs in the premises, which they aver to be, to the best of their knowledge and belief, a full, just and true account, and have settled with them accordingly. This account they aver to have been signed by the plaintiffs Norcom and Green, and to have been exhibited to and approved of by the other plaintiffs. Insisting upon this defense, as if it had been specially pleaded in bar, they nevertheless proceed to set forth a statement, exhibiting the amount of their sales and collections and of their disbursements, charges and payments, which they aver to have been made up by their attorney and counselor, to be signed by some and approved by others of the claimants, and which they declare contains, as they believe, no errors, except certain errors afterwards discovered to be errors against themselves, and that upon discovering these, and for the purpose of correcting them, they deducted a certain percentage from the sums which, according to that statement, were due to the respective claimants. They further admit that in this statement a parcel of uncollected notes and demands conveyed by the deed were no way noticed, but they aver that these are nearly if not utterly worthless, and that the defendants have not been guilty of neglect in failing to collect them, and they declare that they have proffered and now proffer to give these up to the claimants under the deed of trust.
We find it difficult to reconcile the different parts of this answer together. The latter seems to overrule the former part. *Page 404 That account cannot be a "full one" which is admitted not to embrace all the matters of account. It cannot be a "just" stated account, if ascertained to contain important errors, which the defendants have, however fairly, undertaken subsequently to correct; and the payments according to the corrections so made
cannot be held to be payments in full of the balances (547) previously stated. But however this may be, there is a general replication to the answer, and no evidence whatever is offered by the defendants to prove their "accounts stated."
As the defendants do not object because the other persons interested in the trusts have not been made parties, we think there must be a reference to take the accounts as prayed for. If in taking these accounts it shall appear that a partial settlement has been in fact made with the plaintiffs, the commissioner will of course respect it, so far as it extends, unless shown to be erroneous or to have been improvidently made.
PER CURIAM.                           Reference ordered accordingly.
(548)